Name: Commission Regulation (EEC) No 3852/88 of 12 December 1988 amending Regulation (EEC) No 1767/82 as regards imports of certain cheeses from Turkey
 Type: Regulation
 Subject Matter: Europe;  trade policy;  processed agricultural produce;  trade
 Date Published: nan

 No L 343/10 Official Journal of the European Communities 13. 12. 88 COMMISSION REGULATION (EEC) No 3852/88 of 12 December 1988 amending Regulation (EEC) No 1767/82 as regards imports of certain cheeses from Turkey Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 14 (7) thereof, Whereas the Commission has granted Turkey, as from 1 July . 1972, the unilateral concession concerning the import arrangements for cheeses of sheep's milk or buffalo milk in sheepskin or goatskin bottles ; whereas the conditions of this concession should be extended to a cheese known as 'Tulum Peyniri' as defined in CN code ex 0406 90 89 ; Whereas Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (3), as last amended by Regulation (EEC) No 611 /88 (4), should therefore be amended accordingly ; Article 1 Annexes I, III and IV to Regulation (EEC) No 1767/82 are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day ¢ following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1988 . For the Commission Frans ANDRIESSEN Vice-President r (') OJ No L 148 , 28 . 6. 1968, p. 13. O OJ No L 110, 29. 4. 1988, p. 27. O OJ No L 196, 5. 7. 1982, p. I. V) OJ No L 60, 5. 3 . 1988, p. 19 . 13. 12. 88 Official Journal of the European Communities No L 343/11 ANNEX 1 . In Annex I, the following point '(u)' is added : '(u) ex 0406 90 89 '' Tulum Peyniri", made from sheep's milk or buffalo milk, in individual plastic packagings of a capacity not exceeding 10 kg Turkey 65,61 ' 2. In Annex III, point L is replaced by the following : 'L. As regards cheeses of sheep's milk or buffalo milk in containers containing brine, or in sheepskin or goatskin bottles and '' Tulum Peyniri" cheese, as listed under (p) and (u) in Annex I and falling within CN code 0406 90 31 , 0406 90 50 and ex 0406 90 89 : 1 . Box 7 by specifying, as appropriate, "cheese of sheep's milk" or "cheese of buffalo milk" and "in containers containing brine" or "in sheepskin or goatskin in bottles" ; 2. Box 10 by specifying, as appropriate, "exclusively home-produced sheep's milk" or "exclusively home-produced buffalo milk" ; 3. Boxes 11 and 12.' 3 . In Annex IV, under Turkey in the column Third country', the following is added in the columns 'CN code' and 'Description of goods' : 'ex 0406 90 89 '' Tulum Peyniri"